Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/29/2020 and 04/12/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 15, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eto (US Patent Publication 2016/0045100). 
Regarding claim 1, Eto teaches the structural limitations in Figure 1 and 2, and further in paragraphs [0031], [0034], [0041], [0048-0049]. See the annotated Figure 2, attached below.  
    PNG
    media_image1.png
    560
    863
    media_image1.png
    Greyscale

Regarding claim 2, Eto teaches the limitations of claim 1 as described above. Eto teaches the limitation “wherein longitudinal movement of the first actuator moves the outer body longitudinally relative to the second actuator” in paragraph [0045], stating “The user loosens the screw 28 to push the slider 23 relative to the slider receiver 22, and causes the needle tube 12 to protrude from the sheath 11. The user punctures tissue P10 with the distal end of the needle tube 12 and pushes the distal end of the needle tube 12 toward target tissue P11 for biopsy”. As first actuator 28 (screw) is moved (unscrewed), longitudinally, the outer body is configured to longitudinally move relative to the second actuator 27 (screw).
Regarding claim 3, Eto teaches the limitations of claim 1 as described above. Eto teaches the limitation “wherein longitudinal movement of the second actuator moves the sheath longitudinally relative to the inner body and the outer body” in paragraph [0045], stating “The user manipulates the manipulation unit 20 of the puncture needle 1 with the other hand, loosens the screw 27 to push the slider receiver 22 relative to the connecting member 21, and as shown in FIG. 10, causes the sheath 11 to protrude from the distal end of the endoscope insertion unit 110." As second actuator 27 (screw) is moved (unscrewed), longitudinally, the inner body (slide receiver) 22 moves relative to the outer body (connecting member) 21.
Regarding claim 4, Eto teaches the limitations of claim 1 as described above. Eto teaches the limitation “wherein the first actuator inhibits movement of the outer body relative to the inner body when in the unactuated state” in paragraph [0045], stating “The user loosens the screw 28 to push the slider 23 relative to the slider receiver 22, and causes the needle tube 12 to protrude from the sheath 11. The user punctures tissue P10 with the distal end of the needle tube 12 and pushes the distal end of the needle tube 12 toward target tissue P11 for biopsy”. Conversely, if the screw is tightened, the movement previously described is inhibited. A tightened screw is the unactuated state for the device.
Regarding claim 5, Eto teaches the limitation of claim 1 as described above. Eto teaches the limitation “wherein the second actuator inhibits movement of the sheath relative to the inner body and the outer body when in the unactuated state” in paragraph [0045], stating “The user manipulates the manipulation unit 20 of the puncture needle 1 with the other hand, loosens the screw 27 to push the slider receiver 22 relative to the connecting member 21, and as shown in FIG. 10, causes the sheath 11 to protrude from the distal end of the endoscope insertion unit 110”. Conversely, if the screw is tightened, the movement previously described is inhibited. A tightened screw is the unactuated state for the device.
Regarding claims 15 and 20, the limitations have been described above by Eto. There is no new matter or material present in these claim limitations that have not been taught previously in the preceding claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-13 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Eto (US Patent Publication 2016/0045100) in view of Schneider (US Patent 8777929).
Regarding claim 6, Eto teaches the limitations of claim 1 as described above. Eto does not describe a system that includes teeth or grooves. However, Schneider does, and teaches the limitation “wherein the inner body includes a plurality of teeth extending along an exterior of the inner body” in column 6, lines 12-15, stating "The first and second stationary gear racks 72a, 72b are fixed to the lateral sides of the base 71 of the frame 64 and oriented such that their respective teeth sides 74a, 74b face each other and are generally parallel to the longitudinal centerline of the frame 64." Schneider teaches the remaining limitation “and wherein the first actuator includes one or more teeth configured to engage one or more of the plurality of teeth of the inner body when in the unactuated state” in column 5, lines 44-50 " As illustrated in FIG. 2, the first actuation mechanism 40 includes the first actuator 20, a gear assembly 48 with a cover 50, first and second control arms 52a, 52b, and an auto-locking mechanism 54. The auto-locking mechanism 54 can assume any one of numerous formats, but is adapted to hold the distal end of the catheter in place without conscious and/or actual input from the operator, depending on the embodiment". The first gear assembly includes the teeth that are described as the inner plurality of teeth (grip portions 24a, 24b) and is configured to engage with the inner body. This is further described in column 5, lines 35-44 "As shown in FIG. 2, the grip portions 24a, 24b of the handle 14 are adapted to matingly couple with each other and serve as an enclosure and mounting base for the first and second actuation mechanisms 40, 42 and the auto-locking mechanism, 54. The first actuation mechanism 40 is mounted in a distal portion of the handle 14, and the second actuation mechanism 42 is mounted in a proximal portion of the handle 14. The electrical plug 26 is mounted in a proximal end assembly 46 that serves as the proximal end of the handle 14." It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a plurality of teeth, as described in Schneider, in Eto. Doing so allows for a secondary means of holding maintaining positions of the actuators once set and produces predictable results. Schneider, Eto, and the claimed invention are considered analogous pieces of art given that they are solving the same problem of limiting movement of surgical instruments using actuators. 
Regarding claim 7, the limitations of claim 6 are taught as described above. Both Eto and Schneider teach the use of a spring to induce a bias of the first actuator, though only Schneider teaches a spring configured to be between the first actuator and outer body. Schneider teaches the limitation “further comprising a first spring disposed between the first actuator and the outer body, wherein the first spring is configured to bias the first actuator radially outward relative to the outer body and maintain the first actuator in the unactuated state.”, stating in column 2, lines 54-56, "The auto-locking mechanism can further include a tensioning member. The tensioning member can be a Belleville washer or a spring." This is further demonstrated in figures 2-10. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place a spring in between the first actuator and outer body, as described in Schneider, in Eto. Doing so allows for a bias to be introduced in the actuator system, and the use of a spring as a biasing or tension member is well known in the art and produces predictable results. Schneider, Eto, and the claimed invention are considered analogous pieces of art given that they are solving the same problem of limiting movement of surgical instruments using actuators. 
Regarding claim 8, the limitations of claim 7 are taught as described above. Eto does not teach the use of teeth in the device. However, Schneider does, and teaches limitation “wherein the first actuator is in the actuated state where the one or more teeth of the first actuator are spaced apart from all of the plurality of teeth of the inner body, when a radially inward force that exceeds a bias of the first spring is applied to the first actuator” in column 5, lines 44-50, stating “As illustrated in FIG. 2, the first actuation mechanism 40 includes the first actuator 20, a gear assembly 48 with a cover 50, first and second control arms 52a, 52b, and an auto-locking mechanism 54. The auto-locking mechanism 54 can assume any one of numerous formats, but is adapted to hold the distal end of the catheter in place without conscious and/or actual input from the operator, depending on the embodiment”. This is further depicted in figure 2, as stated. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a plurality of teeth adjunct and cooperation with a spring, as described in Schneider, in Eto. The separation of the plurality of teeth when in the actuated state prevents a permanent locking of the device (which would negate the functionality of the device if it could only assume one locking position) and the use of a spring as a biasing or tension member is well known in the art and produces predictable results. Schneider, Eto, and the claimed invention are considered analogous pieces of art given that they are solving the same problem of limiting movement of surgical instruments using actuators. 
Regarding claim 9, the limitations of claim 1 are taught as described above. As stated above, Eto does not teach the use of teeth within the device. However, Schneider does and teaches the limitation “wherein the inner body includes a plurality of teeth extending along an exterior of the inner body” in column 6, lines 12-15, stating “The first and second stationary gear racks 72a, 72b are fixed to the lateral sides of the base 71 of the frame 64 and oriented such that their respective teeth sides 74a, 74b face each other and are generally parallel to the longitudinal centerline of the frame 64.” Schneider teaches the remaining limitation “and wherein the second actuator includes one or more teeth configured to engage one or more of the plurality of teeth of the inner body when in the unactuated state” in column 11, lines 3-9, stating “For further discussion of the components of the second actuation mechanism 42, reference is now made to FIG. 11, which is a top plan view of the second actuation mechanism 42 mounted in the lower grip portion 24b with the upper grip portion 24a removed. As indicated in FIG. 11, a bottom end of the slide block 110 is slideably received in a lower groove or slot 128 in the lower grip portion 24b”. It should be noted that grip portions also include grooves that are interpreted to encompass teeth under BRI. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a plurality of teeth, as described in Schneider, in Eto. Doing so allows for a secondary means of holding maintaining positions of the actuators once set and produces predictable results. Schneider, Eto, and the claimed invention are considered analogous pieces of art given that they are solving the same problem of limiting movement of surgical instruments using actuators. 
Regarding claim 10, the limitations of claim 9 are taught as described above. While Eto does describe the use of springs as tensioning and biasing components, Eto does not describe a second spring for the second actuator. Schneider describes the limitation “further comprising a second spring disposed between the second actuator and the outer body, wherein the second spring is configured to bias the second actuator radially outward relative to the outer body and maintain the second actuator in the unactuated state” in column 13, lines 66-67, and column 14, lines 1-10, stating “For example, as shown in FIG. 13A, a tensioning member such as a spring 210 can be placed in a gap between landing 62a and pivot point 62. The bushing 58 can slip over the pivot point 62 and rest an optional washer 56 that rests on the spring 210. As with a Belleville washer, the spring can be located in a variety of locations, so long as it provides for a relatively constant tension T on the actuator 20 to keep a constant thumb force for moving and automatically locking the actuator 20. As shown in FIG. 13B, the spring 212 can be located between washer 56 and actuator 20, or as shown in FIG. 13C, the spring 214 can be located between the screw 60 and the bushing 58." It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place a spring in between the second actuator and outer body, as described in Schneider, in Eto. Doing so allows for a bias to be introduced in the actuator system, and the use of a spring as a biasing or tension member is well known in the art and produces predictable results. Schneider, Eto, and the claimed invention are considered analogous pieces of art given that they are solving the same problem of limiting movement of surgical instruments using actuators. 
Regarding claim 11, the limitations of claim 10 are taught as described above. As stated above, Eto does not teach the use of a plurality of teeth. However, Schneider does, and teaches the limitation “herein the second actuator is in the actuated state where the one or more teeth of the second actuator are spaced apart from all of the plurality of teeth of the inner body, when a radially inward force that exceeds a bias of the second spring is applied to the second actuator.” In column 11, lines 3-9, stating “For further discussion of the components of the second actuation mechanism 42, reference is now made to FIG. 11, which is a top plan view of the second actuation mechanism 42 mounted in the lower grip portion 24b with the upper grip portion 24a removed. As indicated in FIG. 11, a bottom end of the slide block 110 is slideably received in a lower groove or slot 128 in the lower grip portion 24b.” This is further expanded upon in column 11, lines 28-34, which describes the limitation, stating “As indicated in FIG. 11, an arm 134 extends from the proximal end of the second actuator 100 in a direction opposite from the slide block 110. A link 136 is pivotally coupled to an end of the arm 134 via a pin 138. A cable 140 is coupled to the link 136 and extends to and around the arcuate side 121 of the lever 108 to couple to the lever 108 via an attachment feature 142 (e.g., a screw, bolt, pin, etc.).” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a plurality of teeth, as described in Schneider, in Eto. Doing so allows for a secondary means of holding maintaining positions of the actuators once set and produces predictable results. Schneider, Eto, and the claimed invention are considered analogous pieces of art given that they are solving the same problem of limiting movement of surgical instruments using actuators. 
Regarding claim 12, the limitations of claim 11 are taught as described above. As stated above, Eto does not teach the use of a plurality of teeth. However, Schneider does teach the limitation “wherein the first actuator includes one or more first teeth configured to engage one or more of the plurality of teeth of the inner body when in the unactuated state” in column 5, lines 44-50, stating “As illustrated in FIG. 2, the first actuation mechanism 40 includes the first actuator 20, a gear assembly 48 with a cover 50, first and second control arms 52a, 52b, and an auto-locking mechanism 54. The auto-locking mechanism 54 can assume any one of numerous formats, but is adapted to hold the distal end of the catheter in place without conscious and/or actual input from the operator, depending on the embodiment).” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a plurality of teeth, as described in Schneider, in Eto. Doing so allows for a secondary means of holding maintaining positions of the actuators once set and produces predictable results. Schneider, Eto, and the claimed invention are considered analogous pieces of art given that they are solving the same problem of limiting movement of surgical instruments using actuators. 
Regarding claim 13, the limitations of claim 12 are taught as described above. Eto does not teach the use of a plurality of teeth. Schneider does and teaches the limitations “further comprising a first spring disposed between the first actuator and the outer body, wherein the first spring is configured to bias the first actuator radially outward relative to the outer body and maintain the first actuator in the unactuated state and wherein the first actuator is in the actuated state where the one or more teeth of the first actuator are spaced apart from all of the plurality of teeth of the inner body, when a radially inward force that exceeds a bias of the first spring is applied to the first actuator” in column 4, lines 50-67 and column 5, lines 1-3, stating “In catheter operation, the operator will manipulate one or more of the first or second actuators 20, 22, causing the distal end 18 to deflect from the original position as manufactured, or its zero position. Typically, the distal end 18 of the catheter is naturally biased to return toward its zero position, and accordingly exerts a pressure on the first or second actuators 20, 22 through the actuation wires to return towards the zero position. In prior art devices this pressure must be counteracted by the operator, either by holding the actuator(s) in place, or by manually setting a locking mechanism before or during the procedure. In the present invention, the auto-locking mechanism automatically retains the distal end in the deflected state set by the operator with no input from the operator, freeing the operator to perform other tasks. As illustrated in FIG. 2, the auto-locking mechanism 54 pivotally couples the first actuator 20 to the lower grip portion 24b and can include one or more washers 56, a bushing 58 and a screw 60, e.g., a hex-head screw, for attaching the auto-locking mechanism 54 as an integral unit to a pivot base 62 on the lower grip portion 24b.” This is further illustrated in figure 2, as stated.).” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a plurality of teeth and series of springs, as described in Schneider, in Eto. Doing so allows for a secondary means of holding maintaining positions of the actuators once set and produces predictable results. Additionally, the use of springs as tensioning and biasing members are known in the art and produces predictable results. Schneider, Eto, and the claimed invention are considered analogous pieces of art given that they are solving the same problem of limiting movement of surgical instruments using actuators. 
Regarding claims 16-19, the limitations described have been taught above by Eto and Schneider. 
There is no new matter or material present in these claim limitations that have not been taught previously in the preceding claims. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Eto (US Patent Publication 2016/0045100) in view of Benning (US Patent Publication 2018/0256200).
Regarding claim 14, the limitation of claim 1 are taught as described above. Eto does not describe the attachment of an electrosurgical generator, however, Benning does. Benning teaches the limitation of “wherein the handle further includes an active connector configured to communicatively couple the sheath to an electrosurgical generator, and the sheath includes an electrically conductive material, wherein the active connector is coupled to the sheath through the second actuator.” In paragraph [0010], stating “In an embodiment, the handle assembly includes a generator connection coupled to the actuator.” Furthermore, in paragraph [0006], Benning states “the access sheath is formed of a polymer coated metal coil”, which is interpreted to be an electrically conductive material under BRI. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include an active connector configured to communicatively couple the sheath to an electrosurgical generator, and have such a sheath be electrically conductive and attached to an actuator, as described in Benning, in Eto. An electrosurgical generator is required to use most electrosurgical devices and having a electrical circuit within the device to allow it to operate during surgery is known in the art and produces predictable results. Benning, Eto, and the claimed invention are considered analogous pieces of art given they are in the same field of electrosurgical devices with locking features. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abigail M Bock whose telephone number is (571)272-8856. The examiner can normally be reached M-F 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 5712724764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/ABIGAIL BOCK/Examiner, Art Unit 3794